DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 5/15/2020. Claims 1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25 and 44. In the specification at paragraph 114, there seems to be a typo where applicant uses reference number 24 instead of 25 and reference number 22 instead of 44. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Zhang, D. Zheng, X. Hu, and M. Yang, ‘Bidirectional Long Short-Term Memory Networks for Relation Classification’, στο Proceedings of the 29th Pacific Asia Conference on Language, Information and Computation, 2015, σσ. 73–78. (further referenced as “Zhang”).

	Regarding Claim 1, Zhang teaches an entity relationship processing method, comprising: performing a feature extraction process on a to-be-processed text by using a first neural network, to obtain an initial feature vector of the text (Zhang Section 4.1, Fig .3 and Fig. 4 - Besides word and position features, we utilize NLP tools and resources to get POS, NER, dependency parse and hypernyms features. We aim to grasp more features which may indicate the relationship of the pair of two nominals. All these features could be classified into two types: lexical features and relative position relationship features. The above features represent the relationship between the current word and the target node, including the root, e1, e2 and their parent node. Figure 4 gives an example of dependency parser results.);
	performing a segmentation process on the text to obtain at least two segments of the text (Zhang Section 4.1 and Fig. 3 - In this work we also utilize the relative word position proposed by Zeng et al. (2014). The position feature (PF) is derived from the relative distances of the current word to the target nominals e1 and e2. For instance, the word sat in the sentence shown in Figure 3, its relative distance to the target nominal cat (e1) and mat (e2) are 1 and -3. We also chose the Stanford dependency parser to capture long distance relationships between two nominals in a sentence. Our dependency features are based on paths in the dependency tree. Here, we extract two types of features:);
	performing a feature extraction process on each segment of the at least two segments of the text by using at least one second neural network, to obtain a feature vector of each segment of the text ("Zhang Section 4.2 - Word Embedding is to map each word into a real-valued vector to represent syntactic and semantic information about the words. Given an embedding matrix , where V is the size of word vocabulary. Each word w has its embedding by using the matrix-vector product. where v is one-hot representation, to get one column of the matrix Wwrd. The size of the word embedding d is a hyperparameter, which is usually set 50 or 100. For other kinds of initial features, we also transform them into a vector representation r, where j means the jth type of feature, the dimension is d kj. The initial value of the vector is random generated with the method proposed by Glorot and Bengio (2010). Given a sentence x={w1,w2,…,wn}, all the initial feature embeddings are concatenated according to the following format to represent each word: 𝑥. where 𝑟𝑖 𝑤 is the word embedding of word xi, 𝑟𝑖 𝑘𝑗is embedding of the jth types of features. The parameter m is the size of features. Its value is 6 in this paper, because we choose the following six kinds of features: POS, NER, hypernyms(WNSYN), position feature (PF), dependency feature (Dep), relative dependency feature (Relative-Dep).");
	obtaining an optimized feature vector of the text according to the initial feature vector of the text and the feature vector of each segment of the text (Zhang Section 4.4 and Fig. 5 - Inspired by the work from Zeng et al. (2014), we extract and concatenate sentence level features and lexical level features to form the finally extracted feature vector. Lexical level features are focused on the two target nominals e1and e2. We concatenate the vector got from feature embeddings and BLSTM layer to represent the two nominals as [xe1, Fe1, xe2, Fe2]. Sentence level features are focused on the context information, which are constructed from the output of BLSTM layer. As shown in Figure 5, the matrix got from BLSTM could be divided into A, B and C parts by e1 and e2. Max pooling operation is adopted to extract the vector from A and B parts, B and C parts respectively. The vector m1 and m2 is concatenated to form the sentence level representation. The motivation of constructing sentence level in this way is to strengthen the influence of the context between two entities, which are usually contained more information for indicating the relationship.);
	and obtaining a first entity relationship class existing in the text by using a third neural network, according to an optimized feature vector for each first entity relationship class in at least two first entity relationship classes and the optimized feature vector of the text (Zhang Section 4.5 - A multilayer perceptron (MLP) will be used for combining sentence level feature and lexical feature into the final extracted feature vector. Finally, the final extracted features are fed into a softmax classifier to predict the sematic relation labels.).

	Regarding Claim 2, Zhang teaches all of the limitations of claim 1. Zhang also teaches that before obtaining the first entity relationship class existing in the text by using the third neural network, according to the optimized feature vector of each first entity relationship class in at least two first entity relationship classes and the optimized feature vector of the text, performing a feature extraction process on each first sample under said each first entity relationship class by using the first neural network, to obtain an initial feature vector of said each first sample (Zhang Section 4.1, Fig .3 and Fig. 4 - Besides word and position features, we utilize NLP tools and resources to get POS, NER, dependency parse and hypernyms features. We aim to grasp more features which may indicate the relationship of the pair of two nominals. All these features could be classified into two types: lexical features and relative position relationship features. The above features represent the relationship between the current word and the target node, including the root, e1, e2 and their parent node. Figure 4 gives an example of dependency parser results.);
	performing a segmentation process on said each first sample to obtain at least two segments of said each first sample (Zhang Section 4.1 and Fig. 3 - In this work we also utilize the relative word position proposed by Zeng et al. (2014). The position feature (PF) is derived from the relative distances of the current word to the target nominals e1 and e2. For instance, the word sat in the sentence shown in Figure 3, its relative distance to the target nominal cat (e1) and mat (e2) are 1 and -3. We also chose the Stanford dependency parser to capture long distance relationships between two nominals in a sentence. Our dependency features are based on paths in the dependency tree. Here, we extract two types of features:);
	performing a feature extraction process on each segment of at least two segments of said each first sample by using said at least one second neural network, to obtain a feature vector of each segment of said each first sample ("Zhang Section 4.2 - Word Embedding is to map each word into a
real-valued vector to represent syntactic and semantic information about the words. Given an embedding matrix , where V is the size of word vocabulary. Each word w has its embedding by using the matrix-vector product. where v is one-hot representation, to get one column of the matrix Wwrd. The size of the word embedding d is a hyperparameter, which is usually set 50 or 100. For other kinds of initial features, we also transform them into a vector representation r, where j means the jth type of feature, the dimension is d kj. The initial value of the vector is random generated with the method proposed by Glorot and Bengio (2010). Given a sentence x={w1,w2,…,wn}, all the initial feature embeddings are concatenated according to the following format to represent each word: 𝑥. where 𝑟𝑖 𝑤 is the word embedding of word xi, 𝑟𝑖 𝑘𝑗is embedding of the jth types of features. The parameter m is the size of features. Its value is 6 in this paper, because we choose the following six kinds of features: POS, NER, hypernyms(WNSYN), position feature (PF), dependency feature (Dep), relative dependency feature (Relative-Dep).");
	obtaining an optimized feature vector of said each first sample according to the initial feature vector of said each first sample and the feature vector of each segment of said each first sample (Zhang Section 4.4 and Fig. 5 - Inspired by the work from Zeng et al. (2014), we extract and concatenate sentence level features and lexical level features to form the finally extracted feature vector. Lexical level features are focused on the two target nominals e1and e2. We concatenate the vector got from feature embeddings and BLSTM layer to represent the two nominals as [xe1, Fe1, xe2, Fe2]. Sentence level features are focused on the context information, which are constructed from the output of BLSTM layer. As shown in Figure 5, the matrix got from BLSTM could be divided into A, B and C parts by e1 and e2. Max pooling operation is adopted to extract the vector from A and B parts, B and C parts respectively. The vector m1 and m2 is concatenated to form the sentence level representation. The motivation of constructing sentence level in this way is to strengthen the influence of the context between two entities, which are usually contained more information for indicating the relationship.  );
	and obtaining the optimized feature vector for said each first entity relationship class according to the optimized feature vector of said each first sample (Zhang Section 4.5 - A multilayer perceptron (MLP) will be used for combining sentence level feature and lexical feature into the final extracted feature vector. Finally, the final extracted features are fed into a softmax classifier to predict the sematic relation labels.).

	Regarding Claim 3, Zhang teaches all of the limitations of claim 1. Zhang also teaches that  a result of the segmentation process comprises a Head Entity, a Tail Entity and a Middle Mention, wherein the Middle Mention comprises content between the Head Entity and the Tail Entity (Zhang Section 4.1 and Fig. 3 - Three different relative position relationship features are extracted and shown in Figure 3. Although not explicitly called the Head Entity, Tail Entity, and Middle Mention, the Relative dependency features taught in Zhang work the same way when considering the use of those entities.).

	Regarding Claim 4, Zhang teaches all of the limitations of claim 3. Zhang also teaches that the result of the segmentation process further comprises at least one of a Front Mention and a Back Mention, wherein the Front Mention comprises content before the Head Entity, and the Back Mention comprises content after the Tail Entity (Zhang Section 4.1 and Fig. 3 - Three different relative position relationship features are extracted and shown in Figure 3. Although not explicitly called the Head Entity, Tail Entity, Front Mention, Back Mention, and Middle Mention, the Relative dependency features taught in Zhang work the same way when considering the use of those entities.).

	Regarding Claim 5, Zhang teaches all of the limitations of claim 1. Zhang also teaches that using each of second samples under at least two second entity relationship classes to perform a model training process to obtain the first neural network, the at least one second neural network and the third neural network (Zhang Section 5.1 -  It includes 8,000 training instances and 2,717 test instances. There are 9 relation types, and each type has two directions. If the instance could not refer to any of 9 relation types, there is a type Other. We adopt the official evaluation metric to evaluate our systems, which is based on macro-averaged F1-score for the nine proper relations and others.).

	Regarding Claim 10, Zhang teaches a device, comprising: one or more processors; a storage for storing one or more programs, the one or more programs, when executed by said one or more processors, enable said one or more processors to implement an entity relationship processing method, which comprises (Zhang - Processors and storage for the programs are needed in order to run the BLSTM for Relation Classification.):
	performing a feature extraction process on a to-be-processed text by using a first neural network, to obtain an initial feature vector of the text (Zhang Section 4.1, Fig .3 and Fig. 4 - Besides word and position features, we utilize NLP tools and resources to get POS, NER, dependency parse and hypernyms features. We aim to grasp more features which may indicate the relationship of the pair of two nominals. All these features could be classified into two types: lexical features and relative position relationship features. The above features represent the relationship between the current word and the target node, including the root, e1, e2 and their parent node. Figure 4 gives an example of dependency parser results.);
	performing a segmentation process on the text to obtain at least two segments of the text (Zhang Section 4.1 and Fig. 3 - In this work we also utilize the relative word position proposed by Zeng et al. (2014). The position feature (PF) is derived from the relative distances of the current word to the target nominals e1 and e2. For instance, the word sat in the sentence shown in Figure 3, its relative distance to the target nominal cat (e1) and mat (e2) are 1 and -3. We also chose the Stanford dependency parser to capture long distance relationships between two nominals in a sentence. Our dependency features are based on paths in the dependency tree. Here, we extract two types of features:);
	performing a feature extraction process on each segment of the at least two segments of the text by using at least one second neural network, to obtain a feature vector of each segment of the text ("Zhang Section 4.2 - Word Embedding is to map each word into a real-valued vector to represent syntactic and semantic information about the words. Given an embedding matrix , where V is the size of word vocabulary. Each word w has its embedding by using the matrix-vector product. where v is one-hot representation, to get one column of the matrix Wwrd. The size of the word embedding d is a hyperparameter, which is usually set 50 or 100. For other kinds of initial features, we also transform them into a vector representation r, where j means the jth type of feature, the dimension is d kj. The initial value of the vector is random generated with the method proposed by Glorot and Bengio (2010). Given a sentence x={w1,w2,…,wn}, all the initial feature embeddings are concatenated according to the following format to represent each word: 𝑥. where 𝑟𝑖 𝑤 is the word embedding of word xi, 𝑟𝑖 𝑘𝑗is embedding of the jth types of features. The parameter m is the size of features. Its value is 6 in this paper, because we choose the following six kinds of features: POS, NER, hypernyms(WNSYN), position feature (PF), dependency feature (Dep), relative dependency feature (Relative-Dep).");
	obtaining an optimized feature vector of the text according to the initial feature vector of the text and the feature vector of each segment of the text (Zhang Section 4.4 and Fig. 5 - Inspired by the work from Zeng et al. (2014), we extract and concatenate sentence level features and lexical level features to form the finally extracted feature vector. Lexical level features are focused on the two target nominals e1and e2. We concatenate the vector got from feature embeddings and BLSTM layer to represent the two nominals as [xe1, Fe1, xe2, Fe2]. Sentence level features are focused on the context information, which are constructed from the output of BLSTM layer. As shown in Figure 5, the matrix got from BLSTM could be divided into A, B and C parts by e1 and e2. Max pooling operation is adopted to extract the vector from A and B parts, B and C parts respectively. The vector m1 and m2 is concatenated to form the sentence level representation. The motivation of constructing sentence level in this way is to strengthen the influence of the context between two entities, which are usually contained more information for indicating the relationship.);
	and obtaining a first entity relationship class existing in the text by using a third neural network, according to an optimized feature vector for each first entity relationship class in at least two first entity relationship classes and the optimized feature vector of the text (Zhang Section 4.5 - A multilayer perceptron (MLP) will be used for combining sentence level feature and lexical feature into the final extracted feature vector. Finally, the final extracted features are fed into a softmax classifier to predict the sematic relation labels.).

	Regarding Claim 11, Zhang teaches all of the limitations of claim 10. Zhang also teaches that before obtaining the first entity relationship class existing in the text by using the third neural network, according to the optimized feature vector of each first entity relationship class in at least two first entity relationship classes and the optimized feature vector of the text, performing a feature extraction process on each first sample under said each first entity relationship class by using the first neural network, to obtain an initial feature vector of said each first sample (Zhang Section 4.1, Fig .3 and Fig. 4 - Besides word and position features, we utilize NLP tools and resources to get POS, NER, dependency parse and hypernyms features. We aim to grasp more features which may indicate the relationship of the pair of two nominals. All these features could be classified into two types: lexical features and relative position relationship features. The above features represent the relationship between the current word and the target node, including the root, e1, e2 and their parent node. Figure 4 gives an example of dependency parser results.);
	performing a segmentation process on said each first sample to obtain at least two segments of said each first sample (Zhang Section 4.1 and Fig. 3 - In this work we also utilize the relative word position proposed by Zeng et al. (2014). The position feature (PF) is derived from the relative distances of the current word to the target nominals e1 and e2. For instance, the word sat in the sentence shown in Figure 3, its relative distance to the target nominal cat (e1) and mat (e2) are 1 and -3. We also chose the Stanford dependency parser to capture long distance relationships between two nominals in a sentence. Our dependency features are based on paths in the dependency tree. Here, we extract two types of features:);
	performing a feature extraction process on each segment of at least two segments of said each first sample by using said at least one second neural network, to obtain a feature vector of each segment of said each first sample ("Zhang Section 4.2 - Word Embedding is to map each word into a
real-valued vector to represent syntactic and semantic information about the words. Given an embedding matrix , where V is the size of word vocabulary. Each word w has its embedding by using the matrix-vector product. where v is one-hot representation, to get one column of the matrix Wwrd. The size of the word embedding d is a hyperparameter, which is usually set 50 or 100. For other kinds of initial features, we also transform them into a vector representation r, where j means the jth type of feature, the dimension is d kj. The initial value of the vector is random generated with the method proposed by Glorot and Bengio (2010). Given a sentence x={w1,w2,…,wn}, all the initial feature embeddings are concatenated according to the following format to represent each word: 𝑥. where 𝑟𝑖 𝑤 is the word embedding of word xi, 𝑟𝑖 𝑘𝑗is embedding of the jth types of features. The parameter m is the size of features. Its value is 6 in this paper, because we choose the following six kinds of features: POS, NER, hypernyms(WNSYN), position feature (PF), dependency feature (Dep), relative dependency feature (Relative-Dep).");
	obtaining an optimized feature vector of said each first sample according to the initial feature vector of said each first sample and the feature vector of each segment of said each first sample (Zhang Section 4.4 and Fig. 5 - Inspired by the work from Zeng et al. (2014), we extract and concatenate sentence level features and lexical level features to form the finally extracted feature vector. Lexical level features are focused on the two target nominals e1and e2. We concatenate the vector got from feature embeddings and BLSTM layer to represent the two nominals as [xe1, Fe1, xe2, Fe2]. Sentence level features are focused on the context information, which are constructed from the output of BLSTM layer. As shown in Figure 5, the matrix got from BLSTM could be divided into A, B and C parts by e1 and e2. Max pooling operation is adopted to extract the vector from A and B parts, B and C parts respectively. The vector m1 and m2 is concatenated to form the sentence level representation. The motivation of constructing sentence level in this way is to strengthen the influence of the context between two entities, which are usually contained more information for indicating the relationship.  );
	and obtaining the optimized feature vector for said each first entity relationship class according to the optimized feature vector of said each first sample (Zhang Section 4.5 - A multilayer perceptron (MLP) will be used for combining sentence level feature and lexical feature into the final extracted feature vector. Finally, the final extracted features are fed into a softmax classifier to predict the sematic relation labels.).

	Regarding Claim 12, Zhang teaches all of the limitations of claim 10. Zhang also teaches that using each of second samples under at least two second entity relationship classes to perform a model training process to obtain the first neural network, the at least one second neural network and the third neural network (Zhang Section 5.1 -  It includes 8,000 training instances and 2,717 test instances. There are 9 relation types, and each type has two directions. If the instance could not refer to any of 9 relation types, there is a type Other. We adopt the official evaluation metric to evaluate our systems, which is based on macro-averaged F1-score for the nine proper relations and others.).

	Regarding Claim 16, Zhang teaches a non-transitory computer readable storage medium on which a computer program is stored, wherein the program, when executed by a processor. implements an entity relationship processing method, which comprises (Zhang - Processors and a non-transitory computer readable storage medium for the programs are needed in order to run the BLSTM for Relation Classification.):
	performing a feature extraction process on a to-be-processed text by using a first neural network, to obtain an initial feature vector of the text (Zhang Section 4.1, Fig .3 and Fig. 4 - Besides word and position features, we utilize NLP tools and resources to get POS, NER, dependency parse and hypernyms features. We aim to grasp more features which may indicate the relationship of the pair of two nominals. All these features could be classified into two types: lexical features and relative position relationship features. The above features represent the relationship between the current word and the target node, including the root, e1, e2 and their parent node. Figure 4 gives an example of dependency parser results.);
	performing a segmentation process on the text to obtain at least two segments of the text (Zhang Section 4.1 and Fig. 3 - In this work we also utilize the relative word position proposed by Zeng et al. (2014). The position feature (PF) is derived from the relative distances of the current word to the target nominals e1 and e2. For instance, the word sat in the sentence shown in Figure 3, its relative distance to the target nominal cat (e1) and mat (e2) are 1 and -3. We also chose the Stanford dependency parser to capture long distance relationships between two nominals in a sentence. Our dependency features are based on paths in the dependency tree. Here, we extract two types of features:);
	performing a feature extraction process on each segment of the at least two segments of the text by using at least one second neural network, to obtain a feature vector of each segment of the text ("Zhang Section 4.2 - Word Embedding is to map each word into a real-valued vector to represent syntactic and semantic information about the words. Given an embedding matrix , where V is the size of word vocabulary. Each word w has its embedding by using the matrix-vector product. where v is one-hot representation, to get one column of the matrix Wwrd. The size of the word embedding d is a hyperparameter, which is usually set 50 or 100. For other kinds of initial features, we also transform them into a vector representation r, where j means the jth type of feature, the dimension is d kj. The initial value of the vector is random generated with the method proposed by Glorot and Bengio (2010). Given a sentence x={w1,w2,…,wn}, all the initial feature embeddings are concatenated according to the following format to represent each word: 𝑥. where 𝑟𝑖 𝑤 is the word embedding of word xi, 𝑟𝑖 𝑘𝑗is embedding of the jth types of features. The parameter m is the size of features. Its value is 6 in this paper, because we choose the following six kinds of features: POS, NER, hypernyms(WNSYN), position feature (PF), dependency feature (Dep), relative dependency feature (Relative-Dep).");
	obtaining an optimized feature vector of the text according to the initial feature vector of the text and the feature vector of each segment of the text (Zhang Section 4.4 and Fig. 5 - Inspired by the work from Zeng et al. (2014), we extract and concatenate sentence level features and lexical level features to form the finally extracted feature vector. Lexical level features are focused on the two target nominals e1and e2. We concatenate the vector got from feature embeddings and BLSTM layer to represent the two nominals as [xe1, Fe1, xe2, Fe2]. Sentence level features are focused on the context information, which are constructed from the output of BLSTM layer. As shown in Figure 5, the matrix got from BLSTM could be divided into A, B and C parts by e1 and e2. Max pooling operation is adopted to extract the vector from A and B parts, B and C parts respectively. The vector m1 and m2 is concatenated to form the sentence level representation. The motivation of constructing sentence level in this way is to strengthen the influence of the context between two entities, which are usually contained more information for indicating the relationship.);
	and obtaining a first entity relationship class existing in the text by using a third neural network, according to an optimized feature vector for each first entity relationship class in at least two first entity relationship classes and the optimized feature vector of the text (Zhang Section 4.5 - A multilayer perceptron (MLP) will be used for combining sentence level feature and lexical feature into the final extracted feature vector. Finally, the final extracted features are fed into a softmax classifier to predict the sematic relation labels.).

	Regarding Claim 17, Zhang teaches all of the limitations of claim 16. Zhang also teaches that before obtaining the first entity relationship class existing in the text by using the third neural network, according to the optimized feature vector of each first entity relationship class in at least two first entity relationship classes and the optimized feature vector of the text, performing a feature extraction process on each first sample under said each first entity relationship class by using the first neural network, to obtain an initial feature vector of said each first sample (Zhang Section 4.1, Fig .3 and Fig. 4 - Besides word and position features, we utilize NLP tools and resources to get POS, NER, dependency parse and hypernyms features. We aim to grasp more features which may indicate the relationship of the pair of two nominals. All these features could be classified into two types: lexical features and relative position relationship features. The above features represent the relationship between the current word and the target node, including the root, e1, e2 and their parent node. Figure 4 gives an example of dependency parser results.);
	performing a segmentation process on said each first sample to obtain at least two segments of said each first sample (Zhang Section 4.1 and Fig. 3 - In this work we also utilize the relative word position proposed by Zeng et al. (2014). The position feature (PF) is derived from the relative distances of the current word to the target nominals e1 and e2. For instance, the word sat in the sentence shown in Figure 3, its relative distance to the target nominal cat (e1) and mat (e2) are 1 and -3. We also chose the Stanford dependency parser to capture long distance relationships between two nominals in a sentence. Our dependency features are based on paths in the dependency tree. Here, we extract two types of features:);
	performing a feature extraction process on each segment of at least two segments of said each first sample by using said at least one second neural network, to obtain a feature vector of each segment of said each first sample ("Zhang Section 4.2 - Word Embedding is to map each word into a
real-valued vector to represent syntactic and semantic information about the words. Given an embedding matrix , where V is the size of word vocabulary. Each word w has its embedding by using the matrix-vector product. where v is one-hot representation, to get one column of the matrix Wwrd. The size of the word embedding d is a hyperparameter, which is usually set 50 or 100. For other kinds of initial features, we also transform them into a vector representation r, where j means the jth type of feature, the dimension is d kj. The initial value of the vector is random generated with the method proposed by Glorot and Bengio (2010). Given a sentence x={w1,w2,…,wn}, all the initial feature embeddings are concatenated according to the following format to represent each word: 𝑥. where 𝑟𝑖 𝑤 is the word embedding of word xi, 𝑟𝑖 𝑘𝑗is embedding of the jth types of features. The parameter m is the size of features. Its value is 6 in this paper, because we choose the following six kinds of features: POS, NER, hypernyms(WNSYN), position feature (PF), dependency feature (Dep), relative dependency feature (Relative-Dep).");
	obtaining an optimized feature vector of said each first sample according to the initial feature vector of said each first sample and the feature vector of each segment of said each first sample (Zhang Section 4.4 and Fig. 5 - Inspired by the work from Zeng et al. (2014), we extract and concatenate sentence level features and lexical level features to form the finally extracted feature vector. Lexical level features are focused on the two target nominals e1and e2. We concatenate the vector got from feature embeddings and BLSTM layer to represent the two nominals as [xe1, Fe1, xe2, Fe2]. Sentence level features are focused on the context information, which are constructed from the output of BLSTM layer. As shown in Figure 5, the matrix got from BLSTM could be divided into A, B and C parts by e1 and e2. Max pooling operation is adopted to extract the vector from A and B parts, B and C parts respectively. The vector m1 and m2 is concatenated to form the sentence level representation. The motivation of constructing sentence level in this way is to strengthen the influence of the context between two entities, which are usually contained more information for indicating the relationship.  );
	and obtaining the optimized feature vector for said each first entity relationship class according to the optimized feature vector of said each first sample (Zhang Section 4.5 - A multilayer perceptron (MLP) will be used for combining sentence level feature and lexical feature into the final extracted feature vector. Finally, the final extracted features are fed into a softmax classifier to predict the sematic relation labels.).

	Regarding Claim 18, Zhang teaches all of the limitations of claim 16. Zhang also teaches that using each of second samples under at least two second entity relationship classes to perform a model training process to obtain the first neural network, the at least one second neural network and the third neural network (Zhang Section 5.1 -  It includes 8,000 training instances and 2,717 test instances. There are 9 relation types, and each type has two directions. If the instance could not refer to any of 9 relation types, there is a type Other. We adopt the official evaluation metric to evaluate our systems, which is based on macro-averaged F1-score for the nine proper relations and others.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-9, 13-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Q. Zhang, M. Chen and L. Liu, "A Review on Entity Relation Extraction," 2017 Second International Conference on Mechanical, Control and Computer Engineering (ICMCCE), 2017, pp. 178-183, doi: 10.1109/ICMCCE.2017.14. (further referred to as “Chen”).

	Regarding Claim 6, Zhang teaches all of the limitations of claim 5. Chen further teaches that using each of the second samples under at least two second entity relationship classes to perform the model training process comprises: using at least one of a cross entropy loss function and a triple loss function to perform a parameter optimization process on the first neural network, the at least one second neural network and the third neural network (Chen Section III.A. - Kambhatla et al. [13] use the maximum entropy model to combine lexical, syntactic and semantic features to extract semantic relations. On the basis of the commonly used contextual features, Sun et al. [14] add long term correlation features, entity sequential features, sequential features among entities, and punctuation features between 2 entities. Then, a hybrid algorithm of Bias and perceptron is used to classify. Miao et al. [15] introduced the word feature, word segmentation feature and syntax feature into relational annotation, and used CRF (conditional random field) method to estimate the feature.).
Zhang and Chen are both considered to be analogous to the claimed invention because both relate to entity relationship processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhang on how to more effectively set up the cross entropy loss function and the triple loss function based on Chen to improve the entity relation extraction technology. (Chen Section IV - The paper divides theses research into three categories: based on machine learning, based on natural language analysis and based on deep learning. Relation extraction technology has practical value in many fields, and with the continuous improvement of the entity relation extraction technology, its application areas will be growing.).

	Regarding Claim 7, Zhang and Chen teach all of the limitations of claim 6. Chen further teaches that using the cross entropy loss function to perform the parameter optimization process on the first neural network, the at least one second neural network and the third neural network comprises: using the cross entropy loss function to perform minimized constraint on a difference between a predicted entity relationship class for each of the second samples under said each second entity relationship class and an entity relationship class annotated in the second sample (Chen Section III.A. - Kambhatla et al. [13] use the maximum entropy model to combine lexical, syntactic and semantic features to extract semantic relations. On the basis of the commonly used contextual features, Sun et al. [14] add long term correlation features, entity sequential features, sequential features among entities, and punctuation features between 2 entities. Then, a hybrid algorithm of Bias and perceptron is used to classify. Miao et al. [15] introduced the word feature, word segmentation feature and syntax feature into relational annotation, and used CRF (conditional random field) method to estimate the feature.).
Zhang and Chen are both considered to be analogous to the claimed invention because both relate to entity relationship processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhang on how to more effectively set up the cross entropy loss function and the triple loss function based on Chen to improve the entity relation extraction technology. (Chen Section IV - The paper divides theses research into three categories: based on machine learning, based on natural language analysis and based on deep learning. Relation extraction technology has practical value in many fields, and with the continuous improvement of the entity relation extraction technology, its application areas will be growing.).

	Regarding Claim 8, Zhang and Chen teach all of the limitations of claim 6. Chen further teaches that using the triple loss function to perform the parameter optimization process on the first neural network, the at least one second neural network and the third neural network comprises: using the triple loss function to constrain a difference between a first distance and a second distance, wherein the first distance is a distance between an optimized feature vector of an anchor sample in each triple in at least one triple and an optimized feature vector of a positive sample in the triple, and the second distance is a distance between the optimized feature vector of the anchor sample and an optimized feature vector of a negative sample in the triple; and wherein said each triple consists of the anchor sample, the positive sample and the negative sample, which are extracted from samples under each second entity relationship class in at least two second entity relationship classes, wherein an entity relationship class existing in the anchor sample is the same as an entity relationship class existing in the positive sample, and the entity relationship class existing in the anchor sample is different from an entity relationship class existing in the negative sample (Chen Section III.D., Fig.3, and Fig. 4 - Santos et al. [31]proposed a new convolution neural network for relational extraction, which uses a new loss function that can effectively improve the distinction between different relationship categories. The model is shown in Fig. 3: Miwa et al. [23] proposed a relational extraction model based on end-to-end neural networks. The model uses both bidirectional LSTM and tree LSTM to model both entities and sentences. At present, the convolution neural network based on the relational extraction of the standard data set SemEval-2010 Task 8 to achieve the best results. Zeng et al. [34] attempts to extend the relational extraction model based on convolution neural networks to remote monitoring data. Which assumes that there is at least one sentence in each sentence of each entity that reflects the relationship of the entity pair, and proposes a new learning framework; the entity is the unit, and for each entity pair only the one that best reflects its relationship sentence. This method solves the application of the neural network relational extraction model in the remote monitoring data to a certain extent, and achieves the prediction effect of the model based on the feature-based relational extraction model in the NYT10 data set. However, the method still has some flaws: the model for each entity can only use a sentence to learn and predict, loss of information from a large number of other effective sentences. Lin et al. [35] proposed a neural network model based on the sentence-level attention mechanism to solve this problem, which can assign weights to each sentence according to a specific relationship, and obtain a higher weight through continuous learning. The noise of the sentence gets a smaller weight. Compared with the model, the method has been greatly improved. The model is shown in Fig. 4:).
Zhang and Chen are both considered to be analogous to the claimed invention because both relate to entity relationship processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhang on how to more effectively set up the cross entropy loss function and the triple loss function based on Chen to improve the entity relation extraction technology. (Chen Section IV - The paper divides theses research into three categories: based on machine learning, based on natural language analysis and based on deep learning. Relation extraction technology has practical value in many fields, and with the continuous improvement of the entity relation extraction technology, its application areas will be growing.).

	Regarding Claim 9, Zhang and Chen teach all of the limitations of claim 6. Chen further teaches that using at least one of the cross entropy loss function and the triple loss function to perform the parameter optimization process on the first neural network, the at least one second neural network and the third neural network comprises: using the cross entropy loss function to perform minimized constraint on a difference between a predicted entity relationship class for each of the second samples under said each second entity relationship class and an entity relationship class annotated in the second sample (Chen Section III.A. - Kambhatla et al. [13] use the maximum entropy model to combine lexical, syntactic and semantic features to extract semantic relations. On the basis of the commonly used contextual features, Sun et al. [14] add long term correlation features, entity sequential features, sequential features among entities, and punctuation features between 2 entities. Then, a hybrid algorithm of Bias and perceptron is used to classify. Miao et al. [15] introduced the word feature, word segmentation feature and syntax feature into relational annotation, and used CRF (conditional random field) method to estimate the feature.);
	and using the triple loss function to constrain a difference between a first distance and a second distance, wherein the first distance is a distance between an optimized feature vector of an anchor sample in each triple in at least one triple and an optimized feature vector of a positive sample in the triple, and the second distance is a distance between the optimized feature vector of the anchor sample and an optimized feature vector of a negative sample in the triple; and wherein said each triple consists of the anchor sample, the positive sample and the negative sample, which are extracted from samples under each second entity relationship class in at least two second entity relationship classes, wherein an entity relationship class existing in the anchor sample is the same as an entity relationship class existing in the positive sample, and the entity relationship class existing in the anchor sample is different from an entity relationship class existing in the negative sample (Chen Section III.D., Fig.3, and Fig. 4 - Santos et al. [31]proposed a new convolution neural network for relational extraction, which uses a new loss function that can effectively improve the distinction between different relationship categories. The model is shown in Fig. 3: Miwa et al. [23] proposed a relational extraction model based on end-to-end neural networks. The model uses both bidirectional LSTM and tree LSTM to model both entities and sentences. At present, the convolution neural network based on the relational extraction of the standard data set SemEval-2010 Task 8 to achieve the best results. Zeng et al. [34] attempts to extend the relational extraction model based on convolution neural networks to remote monitoring data. Which assumes that there is at least one sentence in each sentence of each entity that reflects the relationship of the entity pair, and proposes a new learning framework; the entity is the unit, and for each entity pair only the one that best reflects its relationship sentence. This method solves the application of the neural network relational extraction model in the remote monitoring data to a certain extent, and achieves the prediction effect of the model based on the feature-based relational extraction model in the NYT10 data set. However, the method still has some flaws: the model for each entity can only use a sentence to learn and predict, loss of information from a large number of other effective sentences. Lin et al. [35] proposed a neural network model based on the sentence-level attention mechanism to solve this problem, which can assign weights to each sentence according to a specific relationship, and obtain a higher weight through continuous learning. The noise of the sentence gets a smaller weight. Compared with the model, the method has been greatly improved. The model is shown in Fig. 4:).
Zhang and Chen are both considered to be analogous to the claimed invention because both relate to entity relationship processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhang on how to more effectively set up the cross entropy loss function and the triple loss function based on Chen to improve the entity relation extraction technology. (Chen Section IV - The paper divides theses research into three categories: based on machine learning, based on natural language analysis and based on deep learning. Relation extraction technology has practical value in many fields, and with the continuous improvement of the entity relation extraction technology, its application areas will be growing.).

	Regarding Claim 13, Zhang teaches all of the limitations of claim 12. Chen further teaches that using each of the second samples under at least two second entity relationship classes to perform the model training process comprises: using at least one of a cross entropy loss function and a triple loss function to perform a parameter optimization process on the first neural network, the at least one second neural network and the third neural network (Chen Section III.A. - Kambhatla et al. [13] use the maximum entropy model to combine lexical, syntactic and semantic features to extract semantic relations. On the basis of the commonly used contextual features, Sun et al. [14] add long term correlation features, entity sequential features, sequential features among entities, and punctuation features between 2 entities. Then, a hybrid algorithm of Bias and perceptron is used to classify. Miao et al. [15] introduced the word feature, word segmentation feature and syntax feature into relational annotation, and used CRF (conditional random field) method to estimate the feature.).
Zhang and Chen are both considered to be analogous to the claimed invention because both relate to entity relationship processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhang on how to more effectively set up the cross entropy loss function and the triple loss function based on Chen to improve the entity relation extraction technology. (Chen Section IV - The paper divides theses research into three categories: based on machine learning, based on natural language analysis and based on deep learning. Relation extraction technology has practical value in many fields, and with the continuous improvement of the entity relation extraction technology, its application areas will be growing.).

	Regarding Claim 14, Zhang and Chen teach all of the limitations of claim 13. Chen further teaches that using the cross entropy loss function to perform the parameter optimization process on the first neural network, the at least one second neural network and the third neural network comprises: using the cross entropy loss function to perform minimized constraint on a difference between a predicted entity relationship class for each of the second samples under said each second entity relationship class and an entity relationship class annotated in the second sample (Chen Section III.A. - Kambhatla et al. [13] use the maximum entropy model to combine lexical, syntactic and semantic features to extract semantic relations. On the basis of the commonly used contextual features, Sun et al. [14] add long term correlation features, entity sequential features, sequential features among entities, and punctuation features between 2 entities. Then, a hybrid algorithm of Bias and perceptron is used to classify. Miao et al. [15] introduced the word feature, word segmentation feature and syntax feature into relational annotation, and used CRF (conditional random field) method to estimate the feature.).
Zhang and Chen are both considered to be analogous to the claimed invention because both relate to entity relationship processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhang on how to more effectively set up the cross entropy loss function and the triple loss function based on Chen to improve the entity relation extraction technology. (Chen Section IV - The paper divides theses research into three categories: based on machine learning, based on natural language analysis and based on deep learning. Relation extraction technology has practical value in many fields, and with the continuous improvement of the entity relation extraction technology, its application areas will be growing.).

	Regarding Claim 15, Zhang and Chen teach all of the limitations of 14. Chen further teaches that using the triple loss function to perform the parameter optimization process on the first neural network, the at least one second neural network and the third neural network comprises: using the triple loss function to constrain a difference between a first distance and a second distance, wherein the first distance is a distance between an optimized feature vector of an anchor sample in each triple in at least one triple and an optimized feature vector of a positive sample in the triple, and the second distance is a distance between the optimized feature vector of the anchor sample and an optimized feature vector of a negative sample in the triple; and wherein said each triple consists of the anchor sample, the positive sample and the negative sample, which are extracted from samples under each second entity relationship class in at least two second entity relationship classes, wherein an entity relationship class existing in the anchor sample is the same as an entity relationship class existing in the positive sample, and the entity relationship class existing in the anchor sample is different from an entity relationship class existing in the negative sample (Chen Section III.D., Fig.3, and Fig. 4 - Santos et al. [31]proposed a new convolution neural network for relational extraction, which uses a new loss function that can effectively improve the distinction between different relationship categories. The model is shown in Fig. 3: Miwa et al. [23] proposed a relational extraction model based on end-to-end neural networks. The model uses both bidirectional LSTM and tree LSTM to model both entities and sentences. At present, the convolution neural network based on the relational extraction of the standard data set SemEval-2010 Task 8 to achieve the best results. Zeng et al. [34] attempts to extend the relational extraction model based on convolution neural networks to remote monitoring data. Which assumes that there is at least one sentence in each sentence of each entity that reflects the relationship of the entity pair, and proposes a new learning framework; the entity is the unit, and for each entity pair only the one that best reflects its relationship sentence. This method solves the application of the neural network relational extraction model in the remote monitoring data to a certain extent, and achieves the prediction effect of the model based on the feature-based relational extraction model in the NYT10 data set. However, the method still has some flaws: the model for each entity can only use a sentence to learn and predict, loss of information from a large number of other effective sentences. Lin et al. [35] proposed a neural network model based on the sentence-level attention mechanism to solve this problem, which can assign weights to each sentence according to a specific relationship, and obtain a higher weight through continuous learning. The noise of the sentence gets a smaller weight. Compared with the model, the method has been greatly improved. The model is shown in Fig. 4:).
Zhang and Chen are both considered to be analogous to the claimed invention because both relate to entity relationship processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhang on how to more effectively set up the cross entropy loss function and the triple loss function based on Chen to improve the entity relation extraction technology. (Chen Section IV - The paper divides theses research into three categories: based on machine learning, based on natural language analysis and based on deep learning. Relation extraction technology has practical value in many fields, and with the continuous improvement of the entity relation extraction technology, its application areas will be growing.).

	Regarding Claim 19, Zhang teaches all of the limitations of claim 18. Chen further teaches that using each of the second samples under at least two second entity relationship classes to perform the model training process comprises: using at least one of a cross entropy loss function and a triple loss function to perform a parameter optimization process on the first neural network, the at least one second neural network and the third neural network (Chen Section III.A. - Kambhatla et al. [13] use the maximum entropy model to combine lexical, syntactic and semantic features to extract semantic relations. On the basis of the commonly used contextual features, Sun et al. [14] add long term correlation features, entity sequential features, sequential features among entities, and punctuation features between 2 entities. Then, a hybrid algorithm of Bias and perceptron is used to classify. Miao et al. [15] introduced the word feature, word segmentation feature and syntax feature into relational annotation, and used CRF (conditional random field) method to estimate the feature.).
Zhang and Chen are both considered to be analogous to the claimed invention because both relate to entity relationship processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhang on how to more effectively set up the cross entropy loss function and the triple loss function based on Chen to improve the entity relation extraction technology. (Chen Section IV - The paper divides theses research into three categories: based on machine learning, based on natural language analysis and based on deep learning. Relation extraction technology has practical value in many fields, and with the continuous improvement of the entity relation extraction technology, its application areas will be growing.).

	Regarding Claim 20, Zhang and Chen teach all of the limitation of claim 19. Chen further teaches that using at least one of the cross entropy loss function and the triple loss function to perform the parameter optimization process on the first neural network, the at least one second neural network and the third neural network comprises: using the cross entropy loss function to perform minimized constraint on a difference between a predicted entity relationship class for each of the second samples under said each second entity relationship class and an entity relationship class annotated in the second sample (Chen Section III.A. - Kambhatla et al. [13] use the maximum entropy model to combine lexical, syntactic and semantic features to extract semantic relations. On the basis of the commonly used contextual features, Sun et al. [14] add long term correlation features, entity sequential features, sequential features among entities, and punctuation features between 2 entities. Then, a hybrid algorithm of Bias and perceptron is used to classify. Miao et al. [15] introduced the word feature, word segmentation feature and syntax feature into relational annotation, and used CRF (conditional random field) method to estimate the feature.);
	and using the triple loss function to constrain a difference between a first distance and a second distance, wherein the first distance is a distance between an optimized feature vector of an anchor sample in each triple in at least one triple and an optimized feature vector of a positive sample in the triple, and the second distance is a distance between the optimized feature vector of the anchor sample and an optimized feature vector of a negative sample in the triple; and wherein said each triple consists of the anchor sample, the positive sample and the negative sample, which are extracted from samples under each second entity relationship class in at least two second entity relationship classes, wherein an entity relationship class existing in the anchor sample is the same as an entity relationship class existing in the positive sample, and the entity relationship class existing in the anchor sample is different from an entity relationship class existing in the negative sample (Chen Section III.D., Fig.3, and Fig. 4 - Santos et al. [31]proposed a new convolution neural network for relational extraction, which uses a new loss function that can effectively improve the distinction between different relationship categories. The model is shown in Fig. 3: Miwa et al. [23] proposed a relational extraction model based on end-to-end neural networks. The model uses both bidirectional LSTM and tree LSTM to model both entities and sentences. At present, the convolution neural network based on the relational extraction of the standard data set SemEval-2010 Task 8 to achieve the best results. Zeng et al. [34] attempts to extend the relational extraction model based on convolution neural networks to remote monitoring data. Which assumes that there is at least one sentence in each sentence of each entity that reflects the relationship of the entity pair, and proposes a new learning framework; the entity is the unit, and for each entity pair only the one that best reflects its relationship sentence. This method solves the application of the neural network relational extraction model in the remote monitoring data to a certain extent, and achieves the prediction effect of the model based on the feature-based relational extraction model in the NYT10 data set. However, the method still has some flaws: the model for each entity can only use a sentence to learn and predict, loss of information from a large number of other effective sentences. Lin et al. [35] proposed a neural network model based on the sentence-level attention mechanism to solve this problem, which can assign weights to each sentence according to a specific relationship, and obtain a higher weight through continuous learning. The noise of the sentence gets a smaller weight. Compared with the model, the method has been greatly improved. The model is shown in Fig. 4:).
Zhang and Chen are both considered to be analogous to the claimed invention because both relate to entity relationship processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhang on how to more effectively set up the cross entropy loss function and the triple loss function based on Chen to improve the entity relation extraction technology. (Chen Section IV - The paper divides theses research into three categories: based on machine learning, based on natural language analysis and based on deep learning. Relation extraction technology has practical value in many fields, and with the continuous improvement of the entity relation extraction technology, its application areas will be growing.).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US-20180157638-A1), Liu et al. (US-20190087490-A1), and NPL - N. Kambhatla, ‘Combining Lexical, Syntactic, and Semantic Features with Maximum Entropy Models for Information Extraction’, στο Proceedings of the ACL Interactive Poster and Demonstration Sessions, 2004, σσ. 178–181. (Year: 2004).
Li et al. (US-20180157638-A1) discloses an invention that is “a processing unit can operate an end-to-end recurrent neural network (RNN) with limited contextual dialogue memory that can be jointly trained by supervised signals—user slot tagging, intent prediction and/or system action prediction. The end-to-end RNN, or joint model has shown advantages over separate models for natural language understanding (NLU) and dialogue management and can capture expressive feature representations beyond conventional aggregation of slot tags and intents, to mitigate effects of noisy output from NLU. The joint model can apply a supervised signal from system actions to refine the NLU model. By back-propagating errors associated with system action prediction to the NLU model, the joint model can use machine learning to predict user intent, and perform slot tagging, and make system action predictions based on user input, e.g., utterances across a number of domains.” (Li – Abstract).
	Liu et al. (US-20190087490-A1) discloses an invention that is “A text classification apparatus determines a word vector corresponding to a keyword according to a word vector model, and determines a potential extended word of the keyword based on the word vector. Then, when an extension rule input is received, and an adding instruction is detected, the apparatus adds the potential extended word to the keyword library, and adds the extension rule to a matching rule library. The apparatus determines a first probability that a text belongs to each of multiple preset classes, wherein the determination is based on the keyword library and the matching rule library. The apparatus determines a class to which the text belongs from the multiple preset classes.” (Liu – Abstract).
	N. Kambhatla, ‘Combining Lexical, Syntactic, and Semantic Features with Maximum Entropy Models for Information Extraction’, στο Proceedings of the ACL Interactive Poster and Demonstration Sessions, 2004, σσ. 178–181. (Year: 2004) is a paper that discloses “employ[ing] Maximum Entropy models to combine diverse lexical, syntactic and semantic features derived from the text” (Kambhatla – Abstract).
	Please, see additional references in form PTO-892 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/Examiner, Art Unit 2656                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656